DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-8-21 has been entered. 
Claims 7-13 have been added. Claims 1-13 are pending and under consideration.
Applicant's arguments filed 7-8-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The title suggestion filed 7-8-21 is noted but can be written more clearly as --- METHODS OF PRODUCING HUMAN PDX1 POSITIVE VENTRAL AND DORSAL FOREGUT ENDODERM CELLS FROM HUMAN DEFINITIVE ENDODERM CELLS---. Election/Restrictions
s 7 and 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of making ventral or dorsal pancreatic bud in claim 7 and 8 are related to claim 1 and 4 as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it can be used to make tissue other than the pancreatic bud. The subcombination has separate utility such as making pancreas.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 and 8 have been withdrawn from 
Claims 1-6 and 9-13 are under consideration. 
Claim objections
Claim 1 can be written more clearly as ---A method of producing human ventral foregut endoderm cells, the method comprising: culturing human definitive endoderm cells in a medium comprising fibroblast growth factor (FGF) 3 (FGF3), FGF7, FGF10, or FGF22 such that ventral foregut endoderm cells expressing i) pancreatic-duodenal homeobox factor-1 (PDX1); and ii) HHEX or albumin are obtained---. 
Claim Rejections - 35 USC § 112
Claims 1-6 remain and claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making human foregut endoderm cells that express PDX1 by culturing human definitive endoderm cells in medium comprising activin A and retinoic acid such foregut endoderm cells that express PDX1 are obtained does not reasonably provide enablement for differentiating human definitive endoderm cells into PDX1+ “ventral foregut endoderm cells” that express HHEX or albumin or using medium comprising any FGF3, FGF7, FGF10 or FGF22.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a making PDX1+ “ventral foregut endoderm cells” that express HHEX or albumin by culturing human definitive endoderm (DE) cells in medium containing FGF3, FGF7, FGF10 or FGF22. 
nd). It is unclear if the expression of HHEX or albumin as claimed defines “ventral” foregut endoderm cells or if the phrase “ventral” infers further limitations of the structure/function of the foregut endoderm cells that are PDX1+ and HHEX+/albumin+. At face value, it is unclear how the “ventral” foregut endoderm is distinguishable structurally or functionally from mid-foregut or dorsal-foregut endoderm because, for example, stomach development expands dorsally and ventrally in an asymmetric manner (Wikipedia, Foregut, 2021). 
The metes and bounds of FGF family growth factors include FGF7 and FGF10 (claim 2).  
Claim 4 is drawn to a making PDX1+ “dorsal foregut endoderm cells” by culturing human definitive endoderm (DE) cells in medium containing retinoic acid to obtain PDX1+ dorsal foregut endoderm cells that express HB9. 
The metes and bounds of PDX1+ “dorsal foregut endoderm cells” that express HB9 cannot be determined because it cannot be determined when PDX1+ foregut endoderm cells have become “dorsal” (see 112/2nd). It is unclear if the expression of H9 defines “dorsal” foregut endoderm cells or if the phrase “dorsal” infers further limitations of the structure/function of the foregut endoderm cells that are PDX1+ H9+. At face value, it is unclear how the “dorsal” foregut endoderm is distinguishable structurally or functionally from mid-foregut or ventral-foregut endoderm because, for 
Paragraph 249 (pg 32) states: “We have also discovered that prior to the expression of PDX1, definitive endoderm cells can be differentiated into a PDX1-negative foregut endoderm cell. Providing these PDX1 -negative cells with a retinoid compound, such as retinoic acid, induces the expression of PDX1. In another aspect of the present invention, definitive endoderm cells are differentiated to form dorsal PDX1-positive foregut endoderm cells. As used herein, with respect to PDX1-positive foregut endoderm, "dorsal" or "dorsally-biased" means that the PDX1-positive foregut endoderm cells are those that can give rise to tissues derived from the dorsal side of the posterior portion of the foregut, such as the dorsal pancreatic bud. Once a PDX1-positive foregut endoderm cell becomes "dorsally-biased" it does not typically develop into tissues derived from the ventral side of the posterior portion of the foregut. In another aspect, definitive endoderm cells are differentiated to form ventral PDX1-positive foregut endoderm cells. As used herein, with respect to PDX1-positive foregut endoderm, "ventral" or "ventrally-biased" means that the PDX1-positive foregut endoderm cells are those that can give rise to tissues derived from the ventral side of the posterior portion of the foregut, such as the liver and the ventral pancreatic bud. Once a PDX1-positive foregut endoderm cell becomes "ventrally-biased" it does not typically develop into tissues derived from the dorsal side of the posterior portion of the foregut.” 
From applicants’ discussion, it cannot be discerned how the “ventral” or “dorsal” foregut endoderm are structurally or functionally distinguished from each other. Nor can it be discerned how “ventral” foregut endoderm are distinguishable from regular ventral foregut endoderm or “dorsal” foregut endoderm are distinguishable from regular dorsal foregut endoderm. The location of the cell within the embryo does not, in and of itself necessarily impart and structural or functional distinction to the cell when compared to each other or to any foregut endoderm cell. The art provides no guidance in this regard. In fact, stomach development expands dorsally and ventrally in an asymmetric manner ventral foregut endoderm or if a certain threshold of HHEX or albumin expression is required. Given the teachings in the specification taken with the lack of information about “ventral” or “dorsal” foregut endoderm cells in the art at the time of filing, it would have required those of skill undue experimentation to determine when they had arrived at PDX+ foregut endoderm cells expressing HHEX or albumin (claim 1) or HB9 (claim 4) that are “ventral” or “dorsal” as claimed. 
The specification does not enable using any media comprising any FGF3, FGF7, FGF10 or FGF22 to differentiate definitive endoderm into foregut endoderm expressing HHEX or albumin as broadly encompassed by claims 1-3. Examples 24 and 25 (pg 119, pg 120) are limited to differentiating definitive endoderm using 15 or 100 ng/ml activin A for 3 days and then 3 ng/ml BMP4 and 50 ng/ml FGF10 in RPMI + 2% FBS for 2 days then in CMRL medium containing B27 supplement to obtain foregut endoderm expressing HHEX or albumin (pg 119, para 514; Fig. 50). Example 26 (pg 121) used activin A for 3 days, then FGF10 without BMP4 for 2 days, then adding B27 supplement to obtain foregut endoderm expressing albumin (pg 121, para 521; Fig. 52B). The specification does not correlate FGF10 to any other FGF family growth factor such that those of skill would reasonably expect obtaining foregut endoderm expressing HHEX or albumin. The specification does not correlate the presence of BMP4 as described in 
The specification does not enable using any media containing retinoid to differentiate definitive endoderm into foregut endoderm expressing HB9 as required in claim 4 or HB9 and RARB, ELF3, DACT1, PDE11A, WNT5A, DPP6, PDE5A, HOXA1, HOXA3, HOXB2, FAM49A or RND1 as required in claim 5. Example 24 is the only example that mentions HB9 expression; it does not mention any of the other markers in claim 5. However, the protocol is limited to differentiating definitive endoderm in “retinoic acid (RA) at 2 pM and activin A at 25 ng/ml in CMRL medium containing B27 supplement (1:200)” (pg 119, end of para 514). The “dorsal” cells expressed HB9 but not HHEX or albumin. The specification does not correlate the presence of activin A as described in Example 24 to the absence of activin A as encompassed by claim 4. The specification does not correlate the addition of a B27 supplement as described in .
Response to arguments
Applicants argue the amendment overcomes the rejection regarding “ventrally” and “dorsally” biased. Applicants’ argument is not persuasive because the claims remain rejected regarding “ventral” and “dorsal” foregut endoderm. 

Applicants point to Zhang (2006) who taught FGF3, FGF7, FGF10 or FGF22 were in the same FGF subfamily. Applicants’ argument is not persuasive because Zhang was not available at the time of filing (10-27-05 60/730917), because the specification is limited to using FGF10, BMP4, and B27 supplement, because applicants do not provide adequate correlative guidance between FGF10 and any other FGF, specifically FGF3, FGF7, and FGF22, and because the claim encompasses using FGF3, FGF7, FGF10, or FGF22 alone (in the absence of BMP4 and B27 supplement). 
Applicants argue HHEX and albumin are ventral liver markers; therefore, applicants conclude those of skill would expect HHEX to be expressed in ventral foregut endoderm. Applicants’ argument is not persuasive because the claims are not limited to ventral liver as discussed in paragraph 521. 

Applicants argue BMP4 and B27 are not required to make ventral foregut endoderm cells in view of Example 26. Applicant point to paragraph 526 which shows culturing DE in BMP4 and FGF10 or FGF10 alone and paragraph 527 which states “BMP4 was not needed to produce either PDX1-positive ventral foregut or liver endoderm as indicated by the robust induction of PDX1 and album expression in the absence of BMP4 (Figures 52A and 52B).” Applicants point to the end of paragraph 3 of the declaration which states BMP4 was not required for PDX1 and albumin expression. Applicants’ arguments and the Declaration are not persuasive. PDX1 is expressed on the starting material of claim 1, i.e. definitive endoderm (DE), and the claims do not 
Applicants argue B27 supplement is a common culture supplement and is not essential to the invention because the Declaration says so. Applicants’ argument is not persuasive. Paragraph 3 of the Declaration describes using B27 on days 5-7. 
Applicants argue activin A is not required to make dorsal foregut cells because Example 24 shows using activin A followed by RA while paragraph 326 taught some embodiments require using activin A or B along with RA, ergo activin A is not essential. Applicants point to paragraph 6 of the declaration which states Activin A is not essential to the invention. Applicants’ argument is not persuasive because Example 26 is limited to using activin A and RA and because the specification does not provide adequate correlative guidance between the use of Activin A and RA together to obtain dorsal foregut cells expressing PDX1 and HB9 and activin A alone to obtain dorsal foregut cells expressing PDX1 and HB9 as broadly encompassed by claim 4. 
Applicants argue B27 is not required to make dorsal foregut endoderm cells because paragraph 380, 482, 483, and 484 teach B27 is not necessary for making dorsal foregut cells. Applicants’ argument is not persuasive. 380 discusses increasing PDX1+ expression using B27 but says nothing about making dorsal foregut cells expressing HB9. Similarly, paragraphs 482-484 discusses using activin B to enhance 

Claims 1-6 remain and claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of PDX1+ “ventral foregut endoderm cells” cannot be determined because it cannot be determined when PDX1+ foregut endoderm cells have become “ventral”. It is unclear whether the word “ventral” imparts a structure/function beyond the fact that the cells are foregut endoderm cells that express PDX1 and HHEX/albumin or whether the foregut endoderm cells that express PDX1 and HHEX/albumin ARE the definition of “ventral” foregut endoderm. In particular, the fact that the term “ventral” refers to the location of the cell within the foregut does not necessarily impart any known structure/function to the cell. If the term “ventral” DOES impart a specific structure/function to the foregut endoderm cell expressing PDX1 and HHEX/albumin, the metes and bounds of the structures/functions associated with “ventral” foregut endoderm cannot be determined. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of PDX1+ “dorsally-biased foregut endoderm cells” cannot be determined because it cannot be determined when PDX1+ foregut endoderm cells have become “dorsal”. It is unclear whether the word “dorsal” imparts a 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-5 under pre-AIA  35 U.S.C. 102b as being anticipated by Fisk (20030138948) has been withdrawn for reasons set forth in the office action sent 1-12-21.
Claim Rejections - 35 USC § 103
The rejection of claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisk (20030138948) has been withdrawn for reasons set forth in the office action sent 1-12-21.
Double Patenting



Conclusion
No claim is allowed. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632